 


109 HR 1423 IH: Childproof Handgun Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1423 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Pascrell (for himself, Mrs. McCarthy, Mr. Kennedy of Rhode Island, Mr. Weiner, Mr. Delahunt, Mr. Payne, Mrs. Maloney, Mr. Capuano, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To ban the manufacture, sale, delivery, and transfer of handguns that cannot be personalized, and to provide for a report to the Congress on the commercial feasibility of personalizing firearms. 
 
 
1.Short titleThis Act may be cited as the Childproof Handgun Act of 2005. 
2.Ban on manufacture, sale, delivery, and transfer of handguns that cannot be personalized 
(a)In generalSection 922 of title 18, United States Code, is amended by adding at the end the following: 
 
(z) 
(1)It shall be unlawful for a person who is not a licensed collector to manufacture, sell, deliver, or transfer a handgun that cannot be personalized. 
(2)Paragraph (1) shall not apply to any manufacture for, or sale, delivery, or transfer to, an individual acting under the authority of the United States or any department or agency of the United States, or of any State or any department, agency, or political subdivision of a State.. 
(b)Personalized definedSection 921(a) of such title is amended by adding at the end the following: 
 
(36)The term personalized means, with respect to a handgun, that integral to the handgun is a device or feature that— 
(A)allows the handgun to be fired only by a particular individual; 
(B)is not capable of being readily deactivated; and 
(C)may allow the handgun to be personalized to 1 or more additional individuals.. 
(c)PenaltySection 924(a) of such title is amended by adding at the end the following: 
 
(8)Whoever knowingly violates section 922(z) shall be fined not more than $500,000, imprisoned not more than 18 months, or both. The fine otherwise applicable under section 3571 shall not apply to an offense under section 922(z).. 
(d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 5-year period that begins with the date of the enactment of this Act if the report required by section 3 states that the technology to personalize firearms (within the meaning of section 921(a)(36) of title 18, United States Code) will be commercially feasible by the end of such 5-year period. 
3.Report to the Congress on technology to personalize firearms 
(a)StudyThe Comptroller General of the United States shall conduct a study of the state of the technology involved in personalizing firearms (within the meaning of section 921(a)(36) of title 18, United States Code) and determine whether such technology will be commercially feasible within 5 years after the date of the enactment of this Act. 
(b)Report to the congressWithin 2 years after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a written report on the results of the study required by subsection (a). 
(c)Commercial feasibilityIn determining whether the technology involved in personalizing firearms is commercially feasible, the Comptroller General shall consider the following factors: 
(1)The reliability of the technology utilized in personalized firearms. 
(2)The difference between the manufacturer’s suggested retail price for personalized firearms and the manufacturer’s suggested retail price for equivalent firearms that are not personalized. 
(3)Such other criteria as the Comptroller General deems appropriate. 
 
